Filed 7/22/21 P. v. Ferguson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




 THE PEOPLE,                                                                                   C093317

                    Plaintiff and Respondent,                                       (Super. Ct. No. 20F244)

           v.

 XAVIERA KAYLI FERGUSON,

                    Defendant and Appellant.




         Defendant was charged with felony cruelty to an animal. She pled no contest in
exchange for a stipulated sentence of three years’ probation or no more than two years in
county jail to be determined by the trial court at sentencing. The stipulated factual basis
for defendant’s plea was Shasta County District Attorney’s report No. 20010213 and
Redding Police Department report No. 204736.
         Defendant obtained various sentencing continuances to retain private counsel and
to consider filing a motion to withdraw her plea, but no such motion was ever filed.



                                                             1
Defendant’s Marsden1 motion, caused by her disagreement with counsel concerning
whether there was a legal basis to withdraw her plea, was denied.
       On November 12, 2020, the court denied defendant’s request for probation due to
the viciousness of her assault on her leashed dog and sentenced her two years in county
jail pursuant to section Penal Code section 1170, subdivision (h). She was ordered to pay
a total of $444.70 for the costs associated with medical treatment and boarding for that
dog. At a subsequent hearing, she was awarded 145 actual days and 144 conduct credit
days for a total of 289 days of custody credit. Defendant timely appealed and was
granted a certificate of probable cause.
                                      DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court review the record and determine whether there
are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Defendant
was advised by counsel of her right to file a supplemental brief within 30 days from the
date the opening brief was filed. More than 30 days have elapsed, and defendant has not
filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no errors that would result in a disposition more favorable to defendant. We do note,
however, that the minute order following sentencing neglects to reflect the $444.70
restitution awarded to the Haven Humane Society. We will order the trial court to correct
this omission, and we will affirm the judgment.




1      People v. Marsden (1970) 2 Cal.3d 118.

                                             2
                                     DISPOSITION
       The trial court is directed to correct the November 12, 2020, minute order
following sentencing to reflect the omitted $444.70 awarded to the Haven Humane
Society at sentencing. The judgment is affirmed.



                                                /s/
                                                Robie, J.



We concur:



/s/
Raye, P. J.



/s/
Duarte, J.




                                            3